PER CURIAM.
As conceded, the trial court never acquired jurisdiction over the person of the defendant James A. Morgan. Further, and different from plaintiff’s contentions, Morgan preserved his position and did not in anywise waive or submit to the jurisdiction. As a consequence, the final judgment is void as to Morgan and he should be dismissed as a party to this litigation.
None of the remaining appellate points have merit or require discussion.
We reverse as to appellant, James A. Morgan, and remand for further proceedings consistent herewith.
Reversed and remanded.
WALDEN and CROSS, JJ., and POUL-TON, TIMOTHY P., Associate Judge, concur.